Citation Nr: 1337972	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial rating of 30 percent.  The Veteran appealed the initial rating assigned in that decision.

In April 2010, the Veteran submitted a VA Form 9 in which he requested a Board hearing by live videoconference.  See 38 C.F.R. § 20.700 (2013).  Subsequently, in a June 8, 2011 statement the Veteran's representative amended the request and indicated that the Veteran desired a Travel Board Hearing.  The Veteran's videoconference hearing was scheduled for July 20, 2011.  The Veteran did not appear for the videoconference hearing and good cause has not been presented for not attending.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2013).  Thereafter in August 2011, the Veteran's representative requested that the videoconference be cancelled and that the appeal be advanced for a decision based on the evidence of record.  Additionally, neither the Veteran nor his representative have contended that the Board failed to afford the Veteran a Travel Board Hearing.  Accordingly, the Board finds the Veteran's request for a Travel Board Hearing to be withdrawn and will adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 Appellant's Brief, the Veteran's representative asserted that the May 2009 Compensation and Pension examination was inadequate for rating purposes because it does not accurately portray the Veteran's current disability picture.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran most recent VA examination for his PTSD was in May 2009, over four years ago.  VA treatment records from April 2010 substantiate the representative's assertion that the Veteran's condition has worsened since his last VA examination.  The April 2010 VA treatment records indicate that the Veteran had nightmares and flashbacks to combat scenes on a daily basis and was prescribed medication to help manage his PTSD symptoms.  A March 2010 treatment record noted that the prescription medication made the Veteran sick and that he stopped taking it.  Treatment records from November 22, 2010 noted that the Veteran requested consideration for another medication.  The Veteran reported that he continued to be bothered by intrusive thoughts about Vietnam and the thoughts are triggered by various daily events.  The Veteran stated that at times he is unable to handle the thoughts.  The treatment record noted that the VA physician prescribed a different medication to help manage his PTSD symptoms. 

Based on the records noted above, the Board finds that the evidence suggests that the Veteran's condition has worsened since his last VA examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997)(holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all treatment records for the Veteran from the VA Medical Center in Nashville, Tennessee, and all associated outpatient clinics dated from January 2011 to the present and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


